DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
Claim 1 has been amended, claim 7 has been cancelled.
In view of amendments and remarks the rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Yoo et al. (U.S. Patent Application Publication 2014/00043300 A1 or U.S. Patent 9,499,658) in view of Hoekstra et al. (U.S. Patent Application 2014/0363598 A1) and Shoji et al. (U.S. Patent Application Publication 2015/0376373 A1) has been withdrawn.
Claims 1-6 and 8-14 are pending.

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Yoo discloses a polylactic acid resin, comprising: a hard segment comprising a polylactic acid repeating unit of the following Chemical Formula 1; and a soft segment comprising a polyurethane polyol repeating unit in which polyether polyol repeating units of the following Chemical Formula 2 are linearly linked via a urethane bond, wherein the polylactic acid resin has a glass transition temperature (Tg) of 22 to 55°C:

    PNG
    media_image1.png
    401
    902
    media_image1.png
    Greyscale

wherein, A is a linear or branched alkylene of 2 to 5 carbon atoms, m is an integer of 10 to 100, and n is an integer of 700 to 5000 (claim 1).
Yoo discloses that inorganic or organic particles may be used to improve the film in anti-blocking property, and the examples are silica, colloidal silica, alumina, alumina sol, talc, etc. (paragraph [0041]).
Floekstra discloses a thermoformable composition containing:

(b)    a nucleating combination of
α) 1 to 10% by weight, based on the total amount of the thermoformable resin a), of at least one poly-D-lactide with less than 1 mol % of L-lactoyl-units (PDLA) as component α1) or of 0.5 to 5% by weight, based on the total amount of the thermoformable resin a), of PLLA/PDLA or PLA/PDLA stereocomplex crystallites, as component α2), 
 (β) 0.1 to 25% by weight, based on the total amount of the thermoformable resin a), of an inorganic nucleating agent, and
 (γ) 0.1 to 30% by weight, based on the total amount of the thermoformable resin a), of at least an inorganic filler with lamellar structure, wherein the component (y) is always a different compound than any inorganic nucleating compound used as component (β) (claim 1).
Furthermore Hoekstra discloses the thermoformable composition, wherein the nucleating combination b) is comprised of 0.5 to 3% by weight of stereocomplex crystallites of PLLA/PDLA or PLA/PDLA in a molar ratio of 1:1 as component α2), of 1 to 20% by weight of talc as component (β) and of 10 to 25% by weight of at least one lamellar clay mineral as component (γ), each based on the total amount of the thermoformable resin a) (claim 5; paragraph [0040]).


	However Yoo et al., Hoekstra et al., and Shoji et al. do not disclose or fairly suggest the claimed polylactic acid resin composition comprising: a polylactic acid resin which includes a hard segment including a polylactic acid repeating unit of the following Formula 1, and a soft segment including a polyurethane polyol repeating unit in which polyether-based polyol repeating units of the following Formula 2 are linearly linked via a urethane bond;
	a poly-D-lactic acid (PDLA) resin as a nucleating agent; and talc:

    PNG
    media_image2.png
    396
    274
    media_image2.png
    Greyscale

	wherein, in Formula 1, n is an integer of 700 to 5,000; and in Formula 2, A is a linear or branched alkylene group having 2 to 5 carbon atoms, and m is an integer of 10 to 100; 
	wherein the polylactic acid resin composition has a heat deformation temperature (HDT) of 100°C or more: and particularly wherein the polylactic acid resin is a block copolymer in which a terminal carboxyl group of the polylactic acid repeating unit included in the hard segment and a terminal hydroxyl group of the polyurethane polyol repeating unit are linked via an ester bond, as per amended claim 1.
7.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Yoo et al., Hoekstra et al., and Shoji et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								
/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762